IN THE
                         TENTH COURT OF APPEALS

                                No. 10-07-00239-CV

                 IN THE MATTER OF THE MARRIAGE OF
                  JACKIE HOLIK AND MELISSA HOLIK
                                AND
                  IN THE INTEREST OF A.F.H., A CHILD


                          From the County Court at Law
                             Walker County, Texas
                              Trial Court No. 11297


                          MEMORANDUM OPINION


      Melissa Holik appeals from an adverse judgment rendered in a divorce and child

custody case. After notification, we dismissed her appeal in November of 2007. See

TEX. R. APP. P. 42.3(b), (c) and 44.3. Holik filed a motion to reconsider which we

ultimately granted. In February of 2008, the opinion and judgment of dismissal were

withdrawn, and the appeal was reinstated.

      Holik’s brief in this appeal is now past due. The Clerk of this Court notified

Holik in a letter dated July 16, 2008 that the brief was past due and warned her that the

Court might dismiss the appeal for want of prosecution unless, within 21 days of this

letter, Holik or any party desiring to continue the appeal filed with this Court a
response showing grounds for continuing the appeal. More than 21 days have passed,

and Holik has neither filed a brief nor responded in any way to the Clerk’s letter.

        Accordingly, this appeal is dismissed. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed September 17, 2008
[CV06]




In the Matter of the Marriage of Holik                                                     Page 2